internal_revenue_service department of the treasury number release date index number 468a washington dc person to contact telephone number refer reply to cc psi 6-plr-130778-00 date date legend seller buyer seller’s parent buyer’s parent buyer’s subsidiary plant commission location state unit a unit b a b c d e f g h i j dear this letter responds to a letter dated date and subsequent submissions requesting a private_letter_ruling concerning the tax consequences of the sale of a nuclear power plant and associated assets and liabilities including nuclear plr-130778-00 decommissioning liability between seller and buyer specifically you have requested rulings regarding the tax consequences under sec_468a of the internal_revenue_code to seller’s nuclear decommissioning funds and buyer’s nuclear decommissioning funds as well as rulings regarding the proper realization and recognition of gain and loss on the sale of the nuclear power plant and associated assets the seller and buyer in a jointly-filed ruling_request have represented the following facts and information relating to the ruling_request seller a regulated_public_utility company is a subsidiary of seller’s parent a public_utility holding_company seller is a member of seller’s parent’s consolidated_group and joins in filing a consolidated_return on a calendar_year basis using the accrual_method of accounting seller and seller’s parent are under the audit jurisdiction of the industry director natural_resources lm nr buyer an exempt wholesale generator is a third-tier subsidiary of buyer’s parent a public_utility holding_company buyer is a member of buyer’s parent’s consolidated_group and joins in filing a consolidated_return on a calendar_year basis using the accrual_method of accounting buyer owns buyer’s subsidiary which is the legal purchaser of plant and the associated assets and liabilities buyer represents that buyer’s subsidiary is a disregarded_entity for federal_income_tax purposes buyer and buyer’s parent are under the audit jurisdiction of the industry director natural_resources lm nr seller’s retail sales of electric power are subject_to the jurisdiction of commission buyer’s wholesale electric power sales are subject_to the jurisdiction of ferc and its ownership and operation of plant is subject_to the jurisdiction of the nuclear regulatory commission plant is located in location in state and consists of unit a and unit b and associated assets located together on a single property unit a began commercial service in a and was permanently shut down in b it is currently in safestor mode a portion of unit a supports the operation of unit b certain systems and buildings related to unit a are required for the operation of unit b including the back-up electrical supplies house service boilers and associated fuel systems for providing heating system steam and for pulling vacuum in the condensers the two units also share common administrative facilities security features emergency planning programs fire protection fuel oil steam city water condensate and sewage treatment systems with the exception of the fuel-handling building which houses the unit a spent fuel all other major buildings including the unit a containment building contain common facilities that will continue to be used to support unit b operations throughout the life of unit b unit b began commercial operations in c on d buyer entered into an asset purchase agreement with seller to purchase seller’s e interest in the plant the agreement contemplates that buyer through buyer’s subsidiary pay f and assume all decommissioning liabilities associated with the plr-130778-00 plant in addition buyer agreed to purchase through buyer’s subsidiary nuclear fuel for g taxpayers' submission indicates that they will treat the transaction as an asset purchase for tax purposes subject_to sec_1060 with respect to each unit seller maintained a nuclear decommissioning fund qualifying under sec_468a and a nuclear decommissioning fund that did not meet the requirements of sec_468a the assets in the qualified nuclear decommissioning funds are pooled for investment the pooling arrangement is a partnership for federal_income_tax purposes all members have elected under sec_761 to exclude this pooling partnership from the application of subchapter_k of the code the non-qualified nuclear decommissioning funds are also pooled for investment and the pooling arrangement is treated as a grantor_trust for federal_income_tax purposes under sec_671 through however immediately prior to closing each non-qualified nuclear decommissioning fund contributed its assets to the pooling partnership in exchange for an interest in the partnership references in the request regarding the transfer by seller to buyer’s subsidiary of the assets of the qualified nuclear decommissioning funds and the non-qualified nuclear decommissioning funds mean the transfer of the partnership interests held by each fund the asset purchase agreement obligates seller to transfer to buyer’s subsidiary at closing of the transaction all the assets of the qualified nuclear decommissioning funds associated with the plant to the extent that the fair_market_value of the assets in the qualified nuclear decommissioning funds at closing is less than h seller is obligated to transfer to buyer’s subsidiary_assets of the non-qualified nuclear decommissioning funds and if necessary to contribute additional funds to the non-qualified nuclear decommissioning funds such that the aggregate fair_market_value of the assets of the qualified nuclear decommissioning funds and the transferred assets of the non-qualified nuclear decommissioning funds is equal to h the sale of plant closed on i seller transferred to buyer’s subsidiary all of the assets of the plant including the power plant nuclear fuel real_property machinery equipment licenses and other associated property in addition seller contributed j to the nonqualified nuclear decommissioning funds and transferred to buyer’s subsidiary all legal responsibility for decommissioning plant and the assets of both the qualified nuclear decommissioning fund and the non-qualified nuclear decommissioning fund held by seller for each unit of plant as noted above unit a is in safestor mode the current plan is to start final dismantlement of unit a when the decommissioning of unit b begins such that the two units will be decommissioned at the same time once decommissioning begins expenses will be paid directly by the qualified and non-qualified nuclear decommissioning funds units a and b were not offered for sale separately the consideration provided by buyer’s subsidiary is not separately_stated for each unit requested ruling seller’s qualified nuclear decommissioning funds will not be disqualified upon the sale of the plant and the transfer of the assets in the qualified plr-130778-00 nuclear decommissioning funds to buyer’s qualified nuclear decommissioning funds buyer’s qualified nuclear decommissioning funds will be treated as qualified nuclear decommissioning funds upon receipt of the assets of seller’s qualified nuclear decommissioning funds sec_468a provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund the qualified_fund sec_468a limits the annual deduction of the electing taxpayer to the lesser_of the ruling_amount or the amount of decommissioning costs included in the electing taxpayer’s cost of service for ratemaking purposes for the taxable_year sec_468a provides that the ruling_amount means the amount determined by the service to be necessary to a fund that portion of the nuclear decommissioning cost with respect to the nuclear power plant that bears the same ratio to the total nuclear decommissioning costs with respect to such nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the nuclear power plant and b prevent any excessive funding of such costs or the funding of such costs at a rate more rapid than level_funding sec_468a provides that the rate_of_tax on the income of a qualified_fund is percent sec_468a provides in pertinent part that the assets in a qualified_fund shall be used exclusively for satisfying the liability of any taxpayer contributing to the qualified_fund sec_1_468a-1 of the federal_income_tax regulations provides that an eligible_taxpayer is a taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 provides that a qualifying interest is a direct ownership_interest or a leasehold interest meeting certain additional requirements sec_1_468a-1 provides in part that a nuclear power plant is any nuclear power reactor that is used predominantly in the trade_or_business of the furnishing or sale of electric energy if the rates for such furnishing or sale have been established or approved by a public_utility commission sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified_fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law an electing taxpayer can establish and maintain only one qualified_fund for each nuclear power plant sec_1_468a-5 provides that if at any time during the taxable_year a nuclear decommissioning fund does not satisfy the requirements of sec_1_468a-5 the service may disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements sec_1_468a-5 provides that if a qualified_fund is disqualified the fair_market_value with certain adjustments of the assets in the fund is deemed to be distributed to the electing taxpayer and included in that taxpayer’s gross_income for the taxable_year plr-130778-00 sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified_fund where after the transfer the transferee is an eligible_taxpayer under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a under the specific facts herein the service will exercise its discretion to treat this transaction under sec_1_468a-6 as a disposition qualifying under the general provisions of sec_1_468a-6 this exercise of discretion however applies to the provisions of sec_1_468a-6 except those outlined in sec_1_468a-6 with respect to the calculation of a schedule of ruling amounts subsequent to a sale thus under sec_1_468a-6 the qualified nuclear decommissioning funds of seller will not be disqualified upon the transfer when the assets are transferred to the respective qualified nuclear decommissioning funds of buyer’s subsidiary and those funds holding the transferred qualified assets will be treated as qualified nuclear decommissioning funds of buyer’s subsidiary requested rulings and pursuant to the provisions of sec_1_468a-6 seller’s qualified nuclear decommissioning funds will not recognize gain_or_loss upon the transfer of their assets to buyer’s qualified nuclear decommissioning funds as a result of the sale of the plant and neither buyer nor seller will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets of seller’s qualified nuclear decommissioning funds to buyer’s qualified nuclear decommissioning funds as a result of the sale of the plant sec_1_468a-6 provides that neither a transferor nor its fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets from a transferor’s qualified_fund to a transferee’s qualified_fund thus neither seller nor the qualified nuclear decommissioning funds maintained by seller for unit a or unit b will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the qualified nuclear decommissioning funds assets to the qualified nuclear decommissioning funds of buyer’s subsidiary similarly sec_1_468a-6 provides that neither a transferee nor its fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets from a transferor’s qualified_fund to a transferee’s qualified_fund thus buyer’s subsidiary will not recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets of seller's qualified nuclear decommissioning funds to the qualified nuclear decommissioning funds of buyer’s subsidiary requested ruling seller’s gain_or_loss on the sale of the plant and associated assets will be the difference between the seller’s basis in such assets and its amount_realized plr-130778-00 sec_1001 provides that a taxpayer’s gain from the sale of property is the excess of the amount_realized over the taxpayer’s adjusted_basis provided in sec_1011 for determining gain and that the taxpayer’s loss from the sale of property is the excess of the taxpayer’s adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1060 provides that in the case of an applicable_asset_acquisition the consideration received for such assets shall be allocated among the acquired assets in the same manner as amounts are allocated to assets under sec_338 sec_1_1060-1 provides that in the case of an applicable_asset_acquisition sellers and purchasers must allocate the consideration under the residual_method as described in sec_1_338-6 and sec_1_338-7 in order to determine respectively the amount_realized from and the basis in each of the transferred assets sec_1060 defines the term applicable_asset_acquisition as the transfer of assets constituting a trade_or_business if the acquirer’s basis is determined wholly by reference to the consideration paid for such assets sec_1_1060-1 defines a seller’s consideration as the amount in the aggregate realized from selling the assets in the applicable_asset_acquisition under sec_1001 sec_1060 provides no independent basis for determining the amount a taxpayer realizes on the sale of assets or the time such amount may be taken into account the amount_realized and the time such amount is taken into account are determined solely under generally applicable tax_accounting principles see sec_1001 and sec_451 sec_1_1060-1 defines a purchaser’s consideration as the amount in the aggregate of its cost of purchasing the assets in the applicable_asset_acquisition that is properly taken into account in basis sec_1060 provides no independent basis for determining a taxpayer’s cost of acquired assets cost is determined solely under generally applicable rules of tax_accounting see sec_1012 and sec_461 the residual_method is based on a division of assets into seven classes class i generally consisting of cash and general deposit accounts held in banks savings and loan associations and other depository institutions class ii generally consisting of actively_traded personal_property like u s government securities and publicly traded stock but also including certificates of deposit and foreign_currency even if they are not actively_traded personal_property class iii accounts_receivable mortgages and credit card receivables from customers which arise in the ordinary course of business class iv stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of its trade_or_business class v all assets other than class i ii iii iv vi and vii assets class vi all sec_197 intangibles as defined in sec_197 except goodwill and going_concern_value and class vii goodwill and going_concern_value whether or not they qualify as sec_197 intangibles plr-130778-00 consideration is first reduced by the amount of class_i_assets transferred by the seller the remaining consideration is then allocated among the class_ii_assets pro_rata to the extent of their fair_market_value then among the class_iii_assets pro_rata to the extent of their fair_market_value then among the class_iv_assets pro_rata to the extent of their fair_market_value then among the class_v_assets pro_rata to the extent of their fair_market_value then among the class_vi_assets pro_rata to the extent of their fair_market_value and finally any remaining consideration is allocated among the class_vii_assets pro_rata according to their fair_market_value sec_1_1060-1 sec_1_338-6 and sec_1_338-6 if under general tax principles there is a subsequent adjustment to the consideration eg if it is later determined that the actual amount of the liability assumed differs from the value that the parties assigned to such liability on the date of the applicable_asset_acquisition that amount is allocated in a manner that produces the same allocation that would have been made at the time of the acquisition had such amount been paid_or_incurred on the acquisition_date sec_1_1060-1 sec_1_1060-1 and sec_1_338-7 the plant equipment operating_assets and non-qualified nuclear decommissioning fund assets comprise a trade_or_business in seller’s hands and the gain_or_loss recognized by seller with respect to those assets will be determined wholly by reference to seller’s amount_realized thus seller’s transfer of the plant equipment operating_assets and non-qualified nuclear decommissioning fund assets to buyer’s subsidiary in exchange for cash and the assumption of the decommissioning liability except to the extent funded by the qualified nuclear decommissioning funds is an applicable_asset_acquisition as defined in sec_1060 as such its federal tax treatment is determined under sec_1060 and the regulations thereunder the following example illustrates the operation of sec_1060 for a seller on date1 an applicable_asset_acquisition is made the assets sold consist of class_i_assets in the amount of dollar_figure class_ii_assets with a fair_market_value of dollar_figure and a basis in the hands of the seller of dollar_figure class_iii_assets with a fair_market_value of dollar_figure and a basis of dollar_figure class_iv_assets with a fair_market_value of dollar_figure and a basis of dollar_figure class_v_assets half of which are sec_1231 assets with a fair_market_value of dollar_figure and a basis of dollar_figure and the other half of which are not sec_1231 assets with a fair_market_value of dollar_figure and a basis of dollar_figure and class_vi_assets which are sec_1231 assets with a fair_market_value of dollar_figure and a basis of dollar_figure the consideration consists of dollar_figure cash and an assumed liability of dollar_figure that under applicable tax_accounting principles is taken into account at the time of the applicable_asset_acquisition the dollar_figure consideration will be first reduced by dollar_figure the amount of class_i_assets the remaining consideration will be allocated as follows dollar_figure to class_ii_assets pro_rata according to fair_market_value resulting in a dollar_figure gain dollar_figure to the class_iii_assets pro_rata according to fair_market_value resulting in no gain_or_loss dollar_figure to the class_iv_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain dollar_figure to the class_v_assets pro_rata according to the fair_market_value plr-130778-00 resulting in a dollar_figure loss on the sec_1231 assets and a dollar_figure loss on the non sec_1231 assets dollar_figure to the class_vi_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain and the remaining dollar_figure to the class_vii_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain sec_1_1060-1 sec_1_1060-1 and sec_1_338-6 accordingly on the sale of seller’s interests in the plant and assets in its nuclear decommissioning funds other than the assets held by seller’s qualified nuclear decommissioning funds seller’s gain_or_loss on each transferred asset will be the difference between the basis of the asset and the amount_realized with respect to that asset taking into account the allocation of consideration pursuant to sec_1060 and the corresponding regulations requested ruling the amount_realized by seller on the sale of the plant and associated assets will include the cash received from buyer and the amount of liabilities assumed by buyer including the liability to decommission the plant reduced by the amount of such liability to be funded by the qualified nuclear decommissioning funds sec_1001 provides that a seller’s amount_realized from the sale of property is the sum of any money received plus the fair_market_value of the property other than money received sec_1_1001-2 provides that a seller’s amount_realized from the sale of property includes the amount of liabilities from which the seller is discharged as a result of the sale this may include debt and non-debt liabilities see 84_tc_1319 assumption of lessee’s repair liability was part of amount_realized on sale of leasehold as discussed below in connection with ruling_request the decommissioning liability from which seller will be relieved is fixed and determinable as owner and operator of a nuclear plant seller is required_by_law to provide for eventual decommissioning see cfr sec_50 accordingly seller's amount_realized on the sale of its interests in the plant and associated assets not including the assets held by seller's qualified nuclear decommissioning funds will include the cash consideration received by seller and the liabilities from which seller is relieved to the extent those liabilities are taken into account for federal_income_tax purposes the liabilities taken into account would include seller's decommissioning liability not including any portion of the liability attributable to seller's qualified nuclear decommissioning funds requested ruling buyer’s qualified nuclear decommissioning funds will retain the qualified nuclear decommissioning fund’s basis in its investments after the sale of the plant and associated assets and the transfer of the assets in the qualified nuclear decommissioning funds to buyer’s qualified nuclear decommissioning funds sec_1_468a-6 provides that transfers of assets of a qualified_fund to which sec_1_468a-6 applies do not affect basis accordingly under section plr-130778-00 468a-6 c the qualified nuclear decommissioning funds of buyer’s subsidiary will have a basis in the assets received that is the same as the basis of those assets in the qualified nuclear decommissioning funds of seller immediately before the transfer requested ruling pursuant to the provisions of sec_1_461-4 seller will be allowed current ordinary deductions for any amounts treated as realized by seller or otherwise recognized as income to seller as a result of buyer’s assumption of seller’s decommissioning liabilities related to the plant sec_1_446-1 provides that under an accrual_method of accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 of the code makes clear that generally the all_events_test is not treated as having been met any earlier than the taxable_year in which economic_performance has occurred with respect to a liability see also sec_1 a sec_461 of the code provides that in the case of a liability that requires the taxpayer to provide services economic_performance occurs as the taxpayer provides the services sec_1_461-4 provides that economic_performance occurs with respect to such service liabilities as the taxpayer incurs costs in connection with the satisfaction of the liability sec_1_461-4 provides an exception to the general economic_performance rule for services where the taxpayer sells a trade_or_business where the purchaser expressly assumes a liability arising out of the taxpayer’s trade_or_business that the taxpayer but for the economic_performance requirement would have been entitled to incur as of the date of the sale economic_performance with respect to the liability occurs as the amount of the liability is properly included in the amount_realized on the sale by the taxpayer the first prong of the all_events_test requires that the fact of the liability be established at the time of the deduction this prong of the all_events_test is satisfied in the instant case here the seller clearly has the obligation to decommission the plant the fact of the obligation arose many years ago at the time the seller obtained its license to operate the plant see c f_r dollar_figure and sec_72 requiring the operator of a nuclear power plant to decommission it moreover congress recognized the existence of the decommissioning liability when in it enacted sec_461 and sec_468a of the code noting that g enerally under federal and state laws utilities that operate nuclear power plants are obligated to decommission the plants at the end of their useful lives h_r conf_rep no see also s prt no vol 98th cong 2d sess plr-130778-00 the second prong of the all_events_test requires the amount of the liability to be reasonably determinable see sec_1_461-1 this prong is also satisfied in the instant case the amount of the seller’s decommissioning liability has been determined by experts in the nuclear decommissioning industry their calculations have been reviewed and accepted by both the nuclear regulatory commission nrc and the federal energy regulatory commission ferc in addition there is also support in the code for finding that the amount of the decommissioning liability is reasonably determinable at the time of sale sec_468a of the code generally permits a current deduction for a ruling_amount based on estimated future decommissioning expenses to the extent the decommissioning costs are sufficiently determinable to entitle the utility to a deduction under sec_468a it is reasonable to conclude that the costs must also be sufficiently determinable to satisfy the second prong of the all_events_test given that the two prongs of the all_events_test are satisfied economic_performance with respect to the decommissioning liability occurs as of the date of the sale to the extent the liability is included in the seller’s amount_realized at that time the seller will be entitled to a deduction for the amount of its decommissioning liability associated with the plant expressly assumed by buyer’s subsidiary and included in the seller’s amount_realized requested ruling buyer will not recognize any income by reason of any transfer of the assets of seller’s non-qualified nuclear decommissioning funds to buyer’s non- qualified nuclear decommissioning funds except to the extent that the amount of cash and other class_i_assets as such term is defined in sec_1_338-6t received by buyer exceeds the amount of consideration paid_by buyer as determined under sec_1060 before specifically making a determination with respect to requested ruling several preliminary determinations must be made the transfer of the assets of the non-qualified nuclear decommissioning funds to the pooling partnership prior to the closing had no substantial business_purpose and was merely a device to attempt to change the allocation of the consideration paid for the plant among the transferred assets under sec_1060 accordingly the transfer of the assets of the non-qualified nuclear decommissioning funds to the pooling partnership prior to the closing will be disregarded for federal_income_tax purposes accordingly for federal_income_tax purposes seller will be treated as selling and buyer’s subsidiary will be treated as buying the underlying assets of the non-qualified nuclear decommissioning funds and the pooling partnership will not be treated as holding such assets at the time of the closing sec_1012 provides in part that the basis_of_property shall be the cost of such property in cases similar to the instant case taxpayers have argued that the cost of acquiring the seller’s interests in the plant and the related assets including the decommissioning funds includes the amount of the assumed decommissioning liability in those similar cases taxpayers have cited 331_us_1 plr-130778-00 and 194_f2d_190 as support for the proposition that for purposes of determining basis the cost of property generally includes assumed_liabilities to which the acquired property is subject_to the extent such liabilities can be accurately valued and are not contingent at the time of purchase since buyer’s subsidiary will pay cash and assume the liabilities and obligations of the seller which includes the decommissioning liabilities in connection with the acquisition of the plant its total cost of the purchased assets excluding the qualified nuclear decommissioning funds will equal the cash paid plus the assumed_liabilities and obligations however the assumed decommissioning liability cannot be treated as incurred for any federal_income_tax purpose -- including basis -- until economic_performance occurs with respect to that liability the legislative_history underlying the enactment of sec_461 makes it clear that congress intended to exclude an item from being taken into account for tax purposes until economic_performance occurs this treatment applies to capital and well as non-capital transactions h_r rep no pt 98th cong 2d sess s prt no vol 98th cong 2d sess despite criticism from some commentators that the service lacks authority to apply the economic_performance rules broadly enough to include the calculation of basis and cost_of_goods_sold the service explicitly stated in the preamble to the final regulations implementing sec_461 that the service and treasury believe the intended scope of the statutory provision is indeed broad enough to apply in this manner preamble to t d fed reg date c b consistent with this position the service amended the regulations under sec_446 to clarify that a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which the all_events_test is satisfied and economic_performance has occurred with respect to the item sec_1 c ii a the regulations further clarify that applicable provisions the regulations and other guidance published by the secretary prescribe the manner in which a liability that has been incurred is taken into account and specifically cite to the capitalization provisions of sec_263 as an example of a code provision subordinate to the economic_performance requirement specifically the regulations state for example an amount that a taxpayer expends or will expend for capital improvements to property must be incurred before the taxpayer may take the amount into account in computing its basis in the property sec_1_446-1 thus critical to determining whether buyer’s subsidiary is entitled to treat the future decommissioning liability as a component of its cost_basis in the purchased assets at the time of the closing is deciding whether the liability will be incurred for tax purposes as of the closing it will not economic_performance does not occur with respect to a service liability such as the decommissioning obligation until and to the extent that costs are incurred in satisfaction of that liability sec_1_461-4 because buyer’s subsidiary will not have performed any services relating to the decommissioning liability at the time of the plants' purchase economic_performance will plr-130778-00 not have occurred and the liability will not have been incurred at that time for any purpose under the code including the cost_basis provisions of sec_1012 accordingly at the time of closing buyer’s subsidiary will have a cost_basis in the purchased assets equal to the cash paid to the seller as well as any liabilities that are otherwise incurred for federal_income_tax purposes the purchased assets and the liabilities incurred do not include the assets in the qualified nuclear decommissioning funds or the liability attributable to the qualified nuclear decommissioning funds because the tax effect of the qualified nuclear decommissioning funds is determined under sec_468a buyer’s subsidiary will not be entitled to treat as a component of its cost_basis at the time of the closing any amount attributable to the future decommissioning liability buyer’s subsidiary’s cost_basis in the purchased assets including all assets held in the non-qualified decommissioning funds must be allocated among all such assets in accordance with the residual_method provided in sec_1060 and sec_1_1060-1t d and e sec_1_1060-1 defines a purchaser’s consideration as the amount in the aggregate of its cost of purchasing the assets in the applicable_asset_acquisition that is properly taken into account in basis sec_1060 provides no independent basis for determining a taxpayer’s cost of acquired assets cost is determined solely under generally applicable rules of tax_accounting because the transfer of the plants is an applicable_asset_acquisition on the acquisition_date as discussed above with regard to requested ruling buyer’s subsidiary’s basis in the assets acquired must be determined by allocating its costs ie the consideration provided by buyer’s subsidiary on the acquisition_date which includes cash but not the assumption of the decommissioning liability among the acquired assets in accordance with the provisions of sec_1060 and the regulations thereunder the following example illustrates the operation of sec_1060 for a purchaser on date1 an applicable_asset_acquisition is made the assets acquired consist of class_i_assets in the amount of dollar_figure class_ii_assets with a fair_market_value of dollar_figure class_iii_assets with a fair_market_value of dollar_figure class_iv_assets with a fair_market_value of dollar_figure and class_v_assets with a fair_market_value of dollar_figure there are no class vi or vii assets the consideration paid consists of dollar_figure cash and an assumed liability for which economic_performance has not occurred on date1 the purchaser has provided dollar_figure of consideration that may be allocated as basis it will be first reduced by dollar_figure the amount of class_i_assets the remaining dollar_figure will be allocated to class_ii_assets pro_rata according to fair_market_value nothing is allocated to class iii or below on date2 economic_performance occurs with respect to the liability to the extent of dollar_figure at that time the purchaser has an additional dollar_figure of basis that may be taken into account of that amount dollar_figure is allocated to class_ii_assets which will then have been allocated their full dollar_figure fair market value--as determined on the acquisition_date and the remaining dollar_figure is allocated to the class_iii_assets pro_rata according to fair market value--as determined on the acquisition_date on date3 economic plr-130778-00 performance occurs to the extent of an additional dollar_figure which is then taken into account as basis of that amount dollar_figure will be allocated to the class_iii_assets which will then have been allocated their full dollar_figure fair market value--as determined on the acquisition_date dollar_figure will be allocated to the class_iv_assets which will then have been allocated their full dollar_figure fair market value-as determined on the acquisition_date dollar_figure will be allocated to the class_v_assets which will then have been allocated their full dollar_figure fair market value-as determined on the acquisition_date and the remaining dollar_figure will be allocated to the class_vii_assets as goodwill the last amount is allocated to goodwill even though goodwill was not identified as a separate asset having value on date1 if on date3 instead of an addition to purchaser’s consideration there is a dollar_figure decrease in consideration the consideration previously allocated to the class_iii_assets would be reduced to zero and the consideration previously allocated to the class_ii_assets would be reduced by the remaining dollar_figure pro_rata according to fair_market_value with respect to the qualified nuclear decommissioning funds the federal tax treatment of the transaction is determined exclusively under sec_468a and the regulations thereunder the qualified nuclear decommissioning fund is therefore not addressed herein with respect to sec_1060 with respect to the plant equipment operating_assets nuclear fuel and non- qualified nuclear decommissioning fund assets however these assets comprise a trade_or_business in seller’s hands and the basis buyer’s subsidiary takes in those assets will be determined wholly by reference to buyer’s subsidiary’s consideration thus seller’s transfer of plant equipment nuclear fuel operating_assets and non- qualified nuclear decommissioning fund assets to buyer’s subsidiary in exchange for cash and the assumption of the decommissioning liability except to the extent funded by the qualified nuclear decommissioning funds is an applicable_asset_acquisition as defined in sec_1060 as such its federal tax treatment is determined under sec_1060 and the regulations thereunder accordingly on the acquisition_date buyer’s subsidiary’s basis in the assets acquired must be determined by allocating its cost ie the consideration provided by buyer’s subsidiary on the acquisition_date which includes the cash and the issue_price of its notes but not the assumption of the decommissioning liability among the acquired assets in accordance with the provisions of sec_1060 and the regulations thereunder specifically buyer’s subsidiary will first reduce its consideration by the amount of the class_i_assets it receives in the transaction including any class_i_assets held in the non-qualified nuclear decommissioning funds to the extent the class_i_assets received exceed the consideration buyer’s subsidiary provides buyer’s subsidiary will recognize income to the extent buyer’s subsidiary’s consideration paid exceeds the class_i_assets it receives such excess will be allocated to the class_ii_assets pro_rata according to the fair_market_value of those assets up to their total fair_market_value then among the class_iii_assets it receives from seller pro_rata to the extent of their fair_market_value then among the class_iv_assets it receives pro_rata to the extent of their fair_market_value then among the class_v_assets it receives pro_rata to the extent of their fair_market_value then among the class_vi_assets it receives plr-130778-00 pro_rata to the extent of their fair_market_value and finally any remaining consideration is allocated to the class_vii_assets it receives from seller when and to the extent additional_amounts are paid_or_incurred for the assets acquired in the applicable assets acquisition eg when and to the extent the non-qualified nuclear decommissioning funds pay or incur decommissioning expenses such amounts will be taken into account as increases to buyer’s subsidiary’s consideration paid and allocated in the same manner and subject_to the same conditions as though they were paid_or_incurred on the acquisition_date sec_1_1060-1 sec_1_1060-1 sec_1 and finally a taxpayer does not realize income upon its purchase of a business’ assets even where those assets include cash or marketable_securities and in connection with the purchase the taxpayer assumes liabilities of the seller see 194_f2d_190 2d cir revrul_55_675 1955_2_cb_567 in this case buyer’s subsidiary cannot acquire the plant without assuming the decommissioning liability which is inextricably associated with the ownership and operation of the plant and there is no indication that the transaction is other than a bona_fide purchase of the business and its associated assets and liabilities the exception to the general_rule set forth in revrul_71_450 1971_2_cb_78 does not apply in revrul_71_450 unlike the present situation the purchaser agreed to assume the prepaid subscription liability in return for a separate cash payment and the liability was not reflected in the sales_price of the business as discussed above buyer’s subsidiary’s basis attributable to the decommissioning liability is governed by sec_461 and the consideration furnished by buyer’s subsidiary will be allocated pursuant to the residual_method under sec_1060 and the corresponding regulations accordingly buyer’s subsidiary will not realize income from its acquisition of the plant equipment operating_assets and seller’s interests in the assets in the non- qualified funds except to the extent that under the rules of sec_1060 the amount of cash and other class_i_assets as defined in sec_1_338-6 received by buyer’s subsidiary not including the assets held by seller’s qualified funds exceed its total cost determined under sec_1012 which will be the sum of its cash consideration if any and the fair_market_value of any other consideration buyer’s subsidiary provides to seller that is under applicable tax principles taken into account on the date of the applicable_asset_acquisition if buyer’s subsidiary is thus required to take an amount into account as income then when under general principles of tax law buyer’s subsidiary is permitted to take additional consideration into account eg when buyer’s subsidiary satisfies the economic_performance requirement with respect to the decommissioning liability assumed buyer’s subsidiary will be entitled to deduct and will not be required to capitalize such amount 344_us_6 except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above plr-130778-00 this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the powers of attorney we are sending copies of this ruling to authorized representatives of buyer and seller we are also sending a copy of this letter_ruling to the industry director natural_resources lm nr sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries cc
